The opinion of the court was delivered by
Valentine, J.:
This was a criminal prosecution for grand larceny, on an information filed by the county attorney for Neosho county. The defendants moved in the court below to quash the information “for the reason that said information was not preferred or filed at the first term of said court after their arrest, and at which they personally appeared as required by law.” The court sustained the motion, and quashed the information; and the state now by the county attorney appeals to this court.
Said reason was not a sufficient reason for quashing said information; nor would the facts therein stated be any defense to the action if pleaded in abatement, or in bar. The court therefore clearly erred in sustaining said motion. The order of the district court quashing said information is reversed, and the cause remanded for further proceedings.
All the Justices concurring.